           Case 4:17-cv-00857-JM Document 87 Filed 06/16/20 Page 1 of 8



                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION


DORIS R. SMITH                                                                           PLAINTIFF

VS.                                        CASE NO. 4:17-CV-00857 JM

DEPARTMENT OF FINANCE
and ADMINISTRATION                                                                     DEFENDANT


                PLAINTIFF’S BRIEF IN SUPPORT FOR EQUITABLE RELIEF

                                             Introduction

        This is a civil rights action brought pursuant to 42 U.S.C.S. § 2000 et seq. (Title VII of the

Civil Rights Act of 1964, as amended), in order to recover damages against the defendant for the

unlawful employment practices that the plaintiff Doris R. Smith has been subjected to on account

of her race and in retaliation for having complained about discriminatory treatment. This is also

an action for declaratory judgment pursuant to 28 U.S.C.S. § 2201 to declare the rights and other

legal relations between the parties. The plaintiff is also seeking equitable relief and injunctive

relief as well. This matter was tried before a jury on the dates of June 8th, 9th, 10th, 11th, 2020. The

jury returned a verdict in the plaintiff’s favor.

                                   Abbreviated Statement of Facts

        Doris Smith received her bachelor’s degree in Accounting and a minor in Computer

Information Systems from Southern Arkansas University in Magnolia, Arkansas. Ms. Smith is

also a certified public accountant. Ms. Smith became employed by the Arkansas Department of

Finance and Administration (DF&A) in April 2004. Ms. Smith was hired in a position called the

Internal Auditor’s position. When Ms. Smith was hired, she was classified as an “exceptionally

well qualified applicant.” After the Internal Auditor’s position, Ms. Smith then became the grants
                                                    1
          Case 4:17-cv-00857-JM Document 87 Filed 06/16/20 Page 2 of 8



administrator supervisor.   During Ms. Smith’s tenure with DF&A, she received five (5)

promotions. Ms. Smith was next promoted to the Program Support Manager’s position, and was

next promoted to the Assistant Administrator’s position. Ms. Smith was finally promoted to the

position of Administrator in the Office of Intergovernmental Services.

       The State of Arkansas went through a pay plan reorganization which changed the employee

pay codes. Before the pay plan was implemented, the plaintiff and her white counter-parts were

classified as N909s, with the exception of Ricky Quattlebaum, who was classified as a N907. Mr.

Quattlebaum informed Ms. Smith that he had heard that he and Ms. Smith were proposed to be

classified as a GS-13 and GS-15 respectively. Mr. Quattlebaum testified that he went to Paul

Louthian, who assured Quattlebaum that he would get him classified at a higher pay grade. When

Mr. Louthian had a “casual conversation” with Kay Barnhill, he mentioned that he was of the

opinion that Ms. Smith should be classified as a GS-15, while Mr. Quattlebaum should be

classified as a SE01.

       Ms. Smith attempted to get an explanation why she was being proposed to be demoted to

a GS-15, while her white counterparts were going to the SE02 pay grade designation. When Ms.

Smith could not get an explanation, she went to the Equal Employment Opportunity Commission

(EEOC) in February 2017. On February 16, 2017, the EEOC sent notification to Amy Valentine,

the Human Resources Manager for the Department of Finance and Administration, informing the

agency that Ms. Smith was in the process of filing a complaint of discrimination. Ms. Valentine

spoke to Mr. Louthian about Ms. Smith’s filing.

       A draft of Senate Bill 289 was submitted during the latter part of February 2017, which

had Ms. Smith going to the GS-15 pay grade, and Mr. Quattlebaum going to the SE01 pay grade.

However, after getting the EEOC notification in February 2017, SB 289 was amended to have Ms.



                                                  2
            Case 4:17-cv-00857-JM Document 87 Filed 06/16/20 Page 3 of 8



Smith’s position classified at the SE02 pay grade along with her white counterparts; however, Ms.

Smith was not aware of this amendment. Ms. Smith requested a meeting with Mr. Louthian on

July 7, 2017 to discuss problems that she was having filling vacancies within her staff. It was

during this meeting that she discovered that although her position had been designated at the SE02

pay grade, she was being “downgraded” to the SE01 pay grade, which is what Mr. Louthian told

her. Ms. Smith subsequently filed a second charge of discrimination with the EEOC on October

31, 2017.

        The evidence demonstrated that the plaintiff was treated differently from her white counter-

parts who worked in the Division of Management Services. The evidence demonstrated that Paul

Louthian wanted to terminate the plaintiff for complaining about acts of discrimination. Mr.

Louthian used Ms. Smith as a scapegoat and blamed her for the STOP Implementation Plan not

being approved by the Department of Justice. Ms. Smith was terminated on April 3, 2018. The

jury found in favor of the plaintiff on her claim of race discrimination, and her claims of retaliation.

The jury awarded the plaintiff $223,333.81 in back pay, and awarded her $108,000.00 in

compensatory damages.

                                              Statement of Law

        As the United States Supreme Court stated, the purpose of Title VII is:

        to make persons whole for injuries suffered on account of unlawful employment
        discrimination. Id at 418. In determining the specific remedies to be afforded, a
        district court is ‘to fashion such relief as the particular circumstances of a case may
        require to effect restitution.’ Franks, 424 U.S at 764.1

        .   .   .

        Thus, the Court has held that the purpose of Congress in vesting broad equitable
        powers in Title VII courts was ‘to make possible the ‘fashion[ing] [of] the most


1
Franks, et al. v. Bowman Transportation Co., Inc., 424 U.S. 747 (1976)

                                                       3
          Case 4:17-cv-00857-JM Document 87 Filed 06/16/20 Page 4 of 8



       complete relief possible,’ and that the district courts have’ ‘not merely the power
       but the duty to render a decree that will so far as possible eliminate the
       discriminatory effects of the past as well as bar like discrimination in the future.’
       Albemarle, supra, at 421, 418. More specifically, in Franks we decided that a court
       must ordinary award a seniority remedy unless there exist reasons for denying
       relief’ ‘which, if applied generally, would not frustrate the central statutory
       purposes of eradicating discrimination . . . and making persons whole for injuries
       suffered.’ 424 U.S. at 771, quoting Albemarle, supra. at 421.

Teamsters v. United States, 431 U.S. 324, 364, 52 L.Ed.2d 396, 97 S.Ct. 1843 (1977), quoting,

Albemarle Paper Co. v. Moody, 422 U.S. 405, 418, 421, 45 L.Ed.2d 280, 95 S.Ct. 2362. “Once a

plaintiff proves that an unlawful motive played some part in the employment decision, see 42

U.S.C. § 2000e-(2)(m), the plaintiff is entitled to relief, including compensatory damages,

declaratory judgment, and injunctive relief.” Doane v. City of Omaha, 115 F.3d 624, 629 (8th Cir.

1997), citing 42 U.S.C. § 2000e-5(g)(2)(B); Pedigo v. P.A.M. Transport, Inc., 60 F.3d 1300, 1301

(8th Cir. 1995). The Court went on to say that, “[a] person who has been discriminated against is

entitled to the most complete relief possible, and there is a strong presumption that persons who

have been discriminated against are entitled to back pay. King v. Staley, 849 F.2d 1143, 1144 (8th

Cir. 1988). As always, the goal is to make the victim whole.” 115 F.3d at 629 (emphasis added).

See also, Harper v. General Grocers Co., 590 F.2d 713, 717 (8th Cir. 1979).

       Back Pay

       The jury awarded Ms. Smith $223,333.81 in back pay based on the annual salary of

$120,542.86. “Back pay is awarded to put victims of unlawful discrimination in the position in

which they would have been but for the discrimination.” Floca v. Homcare Health Services, Inc.,

845 F.2d 108, 111 (5th Cir. 1988), citing Sellers v. Delgado Community College, 839 F.2d 1132,

1136 (5th Cir. 1988). At the time of the plaintiff’s discharge from the Department of Finance and

Administration, her annual salary was $108,000.00, when it should have been $120,542.86.

According to the Arkansas Transparency Website, Kay Barnhill’s annual salary was $130,692.64

                                                4
          Case 4:17-cv-00857-JM Document 87 Filed 06/16/20 Page 5 of 8



as of July 1, 2019. (See Plaintiff’s Exhibit “A”). The plaintiff’s salary should be at a minimum

consistent with that of Ms. Barnhill, who is a SE02. Obviously, Ms. Barnhill received raises for

the fiscal year of 2018-2019 as well. Had the plaintiff been employed by the Department of

Finance and Administration, she would have received similar raises as well.

       The annual salary of $130,692.64 divided by 52 weeks equals $2,513.32. Ms. Smith

currently works for the City of Little Rock, earning an annual salary of $77,500.00. The annual

salary of $77,500.00 divided by 52 weeks equals $1,490.38 per week. As it stands right now, Ms.

Smith is losing $1,022.94 per week in the difference of those salaries.

       On the other hand, Duncan Baird was hired by the Arkansas Department of Finance and

Administration on January 13, 2019 as a SE02. (See DFA 1274 attached herein Plaintiff’s

Exhibit “B”). Mr. Baird was hired in at an annual salary of $123,918.08. (See DFA 1271 attached

herein as Plaintiff’s Exhibit “B”). On February 13, 2019, Mr. Baird’s annual salary was

increased to $136,309.98. (See DFA 1273 attached herein as Plaintiff’s Exhibit “C”). The

annual salary of $136,309.98 divided by 52 weeks equals $2,621.34 per week. Ms. Smith currently

has a weekly salary of $1,490.38. The difference between the weekly salary of Mr. Baird and Ms.

Smith is $1,211.96. Therefore, as things stand today, Ms. Smith is losing $1,211.96 per week.

       The jury found that the plaintiff was discriminated against when she was denied the SE02

pay grade. In order to make Ms. Smith whole, she must be placed in the pay range equal to that

of Duncan Baird, who was making $136,309.98 per year.

       The plaintiff has also experienced a loss of contribution to her retirement with the State of

Arkansas. Had the plaintiff remained employed with the State of Arkansas, she would have had

contributions to her retirement made by the state. This must be recouped, and the State of Arkansas

is certainly capable of determining what that amount is.



                                                 5
           Case 4:17-cv-00857-JM Document 87 Filed 06/16/20 Page 6 of 8




        Reinstatement

        The jury in the case at bar found that the plaintiff was a victim of race discrimination, when

she was discharged from her place of employment with the Arkansas Department of and Finance

and Administration. In her amended complaint, the plaintiff sought reinstatement. “Victims of

discrimination are presumptively entitled to instatement or reinstatement in the usual case.”

Thurman v. Yellow Freight Systems, Inc., 90 F.3d 1160, 1171 (6th Cir. 1996), citing, Fleming v.

Ayers & Associates, 948 F.2d 993, 998 (6th Cir. 1991). “Title VII relief is designed to be ‘make

whole’ relief, that is, it should put the plaintiff in as good a position as if the discrimination never

occurred.” Ingram v. Missouri Pacific Railroad Company, 897 F.2d 1450, 1456 (8th Cir. 1990).

In the case at bar, had the plaintiff not been discriminated against, based on her race, she would

have received the SE02 pay grade at $120,133.00. The plaintiff would not have been terminated

as well.

        Furthermore, had the plaintiff continued her employment with the Department of Finance

and Administration, she would have received her raises, just as her white counterparts. Kay

Barnhill’s annual salary is $130,692.64. Duncan Baird had an annual salary of $136,309.98. The

plaintiff should also be placed back in her position as the Administrator of the Office of

Intergovernmental Services, at the annual pay of $136,309.98.

        Declaratory Relief and Injunctive Relief

        The courts have held that when the evidence establishes that the plaintiff has been a victim

of discriminatory conduct, then they are entitled to have a declaration by the court. Where the

evidence clearly demonstrated that black teachers were being paid less than white teachers, for

performing the same duties, and holding the same degrees and certificates, the court stated that the



                                                   6
           Case 4:17-cv-00857-JM Document 87 Filed 06/16/20 Page 7 of 8



plaintiff “is also entitled to a declaratory decree to the effect that such unlawful discrimination

exists.” Mills v. Board of Education of Anne Arundel County, 30 F.Supp. 245, 249 (D.C.

Maryland, 1939). Furthermore, the courts have held that “[u]nder the Declaratory Judgment Act,

28 U.S.C.A. § 400, the district has jurisdiction, when a controversy exists, ‘to declare rights and

other legal relations of any interested party petitioning for such declaration, whether or not further

relief is or could be prayed.’” Morris v. Williams, 149 F.2d 703, 709 (8th Cir. 1945); see also,

Davis v. Cook, 55 F.Supp. 1004, 1007 (N.D. Georgia 1944). The Courts have held that even when

the after acquired evidence rule would defeat certain forms of relief, it would not prevent the

plaintiff form getting declaratory relief. Wallace v. Dunn Construction Company, Inc., 968 F.2d

1174, 1182 (11th Cir. 1992). The plaintiff is also entitled to an injunction to prevent further acts

of discrimination. See Doane v. City of Omaha, 115 F.3d 624, 629 (8th Cir. 1997), citing 42 U.S.C.

§ 2000e-5(g)(2)(B); Pedigo v. P.A.M. Transport, Inc., 60 F.3d 1300, 1301 (8th Cir. 1995).

       In conclusion, the plaintiff is entitled to the most complete relief possible as the victim of

discrimination and retaliation as found by the jury. The plaintiff is entitled to a declaration from

this court that the defendant has subjected her to unlawful employment practices when it refused

to promote her to the SE02 pay grade based on her race and in retaliation for having complained

about discrimination, and further retaliated against her when it terminated her from her place of

employment on April 3, 2018. Such a declaration would be consistent with the findings of the

jury, and the court can make no other findings. The plaintiff should also be reinstated to her

position as the Administrator for Intergovernmental Services at the SE02 pay grade. The plaintiff

is also entitled to injunctive relief, to prevent the defendant from committing further acts of racial

discrimination and retaliation in the future.




                                                  7
          Case 4:17-cv-00857-JM Document 87 Filed 06/16/20 Page 8 of 8




                                                     Respectfully submitted,

                                                     Austin Porter Jr.
                                                     Bar Number 86145
                                                     PORTER LAW FIRM
                                                     The Tower Building
                                                     323 Center Street, Suite 1035
                                                     Little Rock, Arkansas 72201
                                                     Telephone: 501-244-8200
                                                     Facsimile: 501-372-5567
                                                     E-mail: Aporte5640@aol.com




                                CERTIFICATE OF SERVICE

        I, Austin Porter Jr., do hereby certify that a copy of the foregoing pleading was
electronically filed with the Clerk of the United States District Court for the Eastern District of
Arkansas, on this 16th day of June 2020, by using the CM/ECF system, which is designed to send
notification of such filing to the following person:

       Robert T. James
       Maryna Jackson
       Assistant Attorney General
       323 Center Street, Suite 200
       Little Rock, Arkansas 72201

       Robert.james@arkansasag.gov
       Jackson.maryna@arkansasag.gov
                                                     Austin Porter Jr.




                                                8
